213 F.2d 151
SENECA BATTERY CORPORATION, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 234.
Docket 23026.
United States Court of Appeals Second Circuit.
Argued May 5 and 6, 1954.
Decided May 13, 1954.

Appeal from the United States District Court for the Western District of New York; Harold P. Burke, District Judge.
John J. Mahoney, Rochester, N. Y. (Clarence F. Grabb, Rochester, N. Y., on the brief), for plaintiff-appellant.
Alexander C. Cordes, Asst. U. S. Atty. for Western District of New York (John O. Henderson, U. S. Atty. for Western District of New York, Buffalo, N. Y., on the brief), for defendant-appellee.
Before CLARK, FRANK and MEDINA, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of District Judge Burke below. 121 F.Supp. 337.